Citation Nr: 0822960	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability.

2.  Entitlement to service connection for a kidney disorder.

3  Entitlement to service connection for a left ankle 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left hip disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
chronic neck disorder with pain.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder including scoliosis, transitional vertebra, and 
degenerative joint disease. 

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1961 to November 
1965, and from February 1966 to April 1985; he was in the 
Republic of South Vietnam from March 1966 to April 1967.  He 
was born in 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating action by the above Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran's 
initial claim for compensation benefits was made immediately 
after his second period of service.  Rating action by the 
VARO in September 1985 denied entitlement to issues ## 4 
through 7, above.  He made one unsuccessful attempt 
thereafter to reopen in 1987, and did not do so again until 
2005.

Service connection is now in effect for diabetes mellitus, 
type II, currently rated as 10 percent disabling; status post 
cholecystectomy with removal of pancreatic cyst, rated as 10 
percent disabling; and hemorrhoids, rated as noncompensably 
disabling.

The veteran recently requested an increased rating for his 
diabetes mellitus from 20 to 40 percent.  The VARO denied 
that claim, but an appeal has not been perfected; that issue 
is not part of the current appellate review.

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board hearing at the VARO in 
January 2008; a transcript is of record.

The issues ## 2-7 are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required by the 
appellant.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran withdrew his appeal as to the issue of entitlement to 
service connection for a pulmonary disorder. 


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal relating to the 
issue of entitlement to service connection for a pulmonary 
disorder, the Board does not have jurisdiction to consider 
that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issue of entitlement to service connection for a 
pulmonary disorder was fully developed by the RO and 
certified to the Board on appeal. 

In a January 2008 written document, and as orally confirmed 
at the hearing, the veteran withdrew his appeal for 
entitlement to service connection for a pulmonary disorder.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to that issue.  Thus, the 
Board does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for entitlement to service connection for a 
pulmonary disorder is dismissed.


REMAND

Several of the issues of entitlement to service connection 
for residuals from a truck accident in service were addressed 
in 1985, immediately after the veteran's separation from his 
second period of service.  

The veteran's service medical records confirm a considerable 
number of incidents when he was seen for low back pain and 
other orthopedic complaints, and on one or more occasions the 
records document his having been in a vehicular accident in 
July 1979.  The details of that incident and any accident 
while he was in Vietnam are not delineated.  He was also seen 
for at least one ankle sprain as a result of a twisting 
injury.  It is unclear whether he had kidney problems which 
contributed to some of his back complaints in addition to his 
pancreatic anomalies (identified on various testing including 
IVP's and abdominal CT scans in service) which were 
documented and for which he has service connection.  In 
association primarily with scans for his pancreas, he was 
noted to have lumbarization in his low back.

The veteran testified that the truck-related injuries were 
incurred at Long Binh, Vietnam, when he fell off a 2 1/2 ton 
truck tailgate, striking the left side of his body on the 
ground; his left ankle caught in the truck.  He said he was 
given injections and pills by a medic.  He said his right 
ankle was hurt doing PT in Okinawa.  These are consistent 
with the histories he has given on several occasions in the 
past.

VA examination immediately after service separation in July 
1985 showed pain in the low back with disc space narrowing at 
multiple levels in the lumbar spine; pain in the neck said to 
be strain; and among other things, an old fracture of the 
right ankle.

When the VARO considered the issue of back and other problems 
in 1985, the back disability was denied primarily on the 
basis that what he had was developmental or congenital in 
nature.  On the back (or other problems) there was no 
comprehensive consideration of all aspects of in-service 
aggravation.  Moreover, there was no medical opinion then of 
record as to whether the then current symptoms were 
associated with service as a reflection of in-service 
incurrence or aggravation.

It is noted that throughout, in and since service, the 
veteran has seemingly had some periodic urinary tract 
complaints with associated back pain as well.  However, the 
nature of the veteran's current kidney disorder(s), if any, 
is unclear.  A CT scan in April 2005 showed a possible solid 
shadow in the anterior aspect of the left kidney "which 
would not have caused pain".  He had been feeling better 
after having been given an antibiotic for a urinary 
infection, which was said to suggest that he did not have 
cancer.  In his testimony he indicated that he had been seen 
at a facility for kidney treatments, but the diagnosis 
remains unclear.

It appears that at the time of the certification to the 
Board, all of the records to that date from his current care 
at a service department facility were of record.  Attempts 
have been made to acquire additional service records, without 
success.  In that regard, the Board appreciates that the 
veteran has endeavored to help by submitting copies of many 
of the low back and IVP findings from service; it appears 
that, for the most part, these are duplicative of that which 
was otherwise in the file.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects, as such, are 
not diseases or injuries within the meaning of the applicable 
legislation and are not subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), 
and cases cited therein.  See also VAOPGCPREC 82-90.  The VA 
General Counsel has noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability.  See also Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

However, even assuming that the veteran may manifest some 
sort of hereditary disease or disability, this need not 
always rebut the presumption of soundness.  Rather, such may 
be considered to have been incurred in service if their 
symptomatology did not manifest itself until after entry on 
duty.  The mere genetic or other familial predisposition to 
develop the symptoms, even if the individual is almost 
certain to develop the condition at some time in his or her 
lifetime, does not constitute having the disease.  Only when 
the symptomatology and/or the pathology exist can he or she 
be said to have developed the disease.  At what point the 
individual starts to manifest the symptoms of, or have 
pathological changes associated with the disease is a 
factual, not a legal issue.  And even when an hereditary 
disease has manifested some symptoms prior to entry on duty, 
it may be found to have been aggravated during service if it 
progresses during service at a greater rate than normally 
expected according to accepted medical authority. VA 
VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 
43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), 
published at 56 Fed. Reg. 45,711 (1990).

To clarify further, in the case of diseases that are 
congenital, developmental, or familial in origin, VA may find 
that the disease, by its very nature, pre-existed the 
veteran's military service.  VAOPGCPREC 82-90 (1990).  Then 
the question becomes whether the manifestations of the 
disease in service constitute "aggravation" of the 
condition.  Id.  However, a disease of hereditary origin can 
be incurred in service.  "They can be considered to be 
incurred in service if their symptomatology did not manifest 
itself until after entry on duty."  VAOPGCPREC 67-90 (1990).  
"The mere genetic or other familial predisposition to 
develop the symptoms, even if the individual is almost 
certain to develop the condition at some time in his or her 
lifetime, does not constitute having the disease."  Id.  
"Only when symptomatology and/or pathology, in the sense of 
an active disease process, not just a mere predisposition to 
develop a disease, which process may or may not precede 
symptomatology exist can he or she be said to have developed 
the disease." Id.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2007)), and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service- connected disorder).  Allen v. Brown, 7 Vet. App. 
439 (1995).  A recent amendment to section 3.310 essentially 
codifies Allen by adding language which requires that a 
baseline level of severity of the non-service-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  In this case, the 
veteran already has service connection for diabetes mellitus, 
type II, status post cholecystectomy with removal of 
pancreatic cyst, and hemorrhoids which may or may not have 
had impact on other complaints.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

There are no medical opinions of record, however, with regard 
to the potential association between any of the claimed 
disabilities and the veteran's lengthy service, and the 
complaints and/or any disabilities manifested therein.  The 
Board believes the veteran is entitled to such opinions.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

        (a) Up-to-date records from all 
facilities where the veteran has been 
seen, including the VA facility at Sierra 
Vista (and specialized testing facilities 
to whom they may have sent data, e.g., 
relating to his kidney), and Bliss AHC at 
Ft. Huachuca, AZ, should be acquired and 
added to the claims file. 

        (b) Social Security Administration 
(SSA) records, including clinical records 
relating to the herein concerned 
disabilities, should be acquired and added 
to the claims file.

2.  The veteran should be examined by 
qualified medical examiners who are asked 
to respond to the following questions.  
The claims folder, to include a copy of 
this Remand, must be made available to the 
examiner(s) for review in conjunction with 
the examinations, and any examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  

        (a) What disabilities of the 
kidney(s), ankles, back, left hip, and 
neck did the veteran manifest before, 
during, and since service?  

        (b)  Were the manifestations in 
service of back and other orthopedic 
problems related to service, and if so, 
did the manifestations reflect additional 
pathology, change, or increased symptoms 
in and as a result of service, over and 
above any pre-service symptomatology, 
which were permanent in nature and chronic 
since then?  

        (c) does the veteran have a current 
kidney disorder which is in any way 
related to service or any service-
connected disability?

        (d) The examination reports should 
include a definitive current diagnosis as 
to each of those claimed disorders, with 
reference to the previous medical records 
on file, as to the veteran's disability 
status before, during, and after service.  

        (e)  The examiner should render an 
opinion as to when these disabilities were 
first demonstrated, and by what evidence 
that is determinable.  

        (f) As to each disorder diagnosed, 
the examiner should opine as to whether it 
is at least as likely as not (i.e., to at 
least a 50/50 degree of probability) that 
such currently diagnosed disorder arose in 
or as a result of service (or pre-existed 
service and was aggravated therein), or 
arose after service and has been either 
caused or aggravated beyond its previous 
baseline level of disability by a service-
connected disability or treatment 
therefor, or whether such a causation or 
aggravation relationship is unlikely 
(i.e., less than a 50-50 probability).  

        (g)  The examiners should conduct all 
special studies deemed necessary to render 
a diagnosis and the requested opinions.  A 
complete rationale for all opinions 
expressed should be provided.  

        (h)  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  

        (i)  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

5.  Once the above-requested development 
has been completed, readjudicate the 
veteran's claims for service connection 
for kidney(s), ankles, back, left hip, and 
neck disorders on all potential bases.  If 
the decision remains adverse, provide him 
and his representative with an appropriate 
Supplemental Statement of the Case.  Then 
return the case to the Board for further 
appellate consideration, if otherwise in 
order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


